DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the sub-pixels with  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 19, 20 are objected to because of the following informalities:  
As to claim 1: It recites “1 ≤ i ≤ M”, wherein “i” is not described in the claim limitation.
As to claim 19: It recites “1 ≤ i ≤ M”, wherein “i” is not described in the claim limitation.
As to claim 20: It recites “1 ≤ i ≤ M”, wherein “i” is not described in the claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the sub-pixels with the same color in each group of pixels are connected to at least two scan wires”, does not reasonably provide enablement for “the sub-pixels with the same color in each group of pixels are connected to the same scan wires”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: It recites “the sub-pixels with the same color in each group of pixels are connected to the same scan wires.” However, Fig. 2 describes the sub-pixels with the same color in each group of pixels are connected to at least two scan wires. Therefore, it is not enable one skill in the art to make and/or use the invention commensurate in scope with these claims.
As to claims 2-18: Claims 2-18 are dependent claims of claim 1. Therefore, claims 2-18 are rejected with same rationale as claim 1.
As to claim 19: It recites “the sub-pixels with the same color in each group of pixels are connected to the same scan wires.” However, Fig. 2 describes the sub-pixels with the same color in each group of pixels are connected to at least two scan wires. Therefore, it is not enable one skill in the art to make and/or use the invention commensurate in scope with these claims.
As to claim 20: It recites “the sub-pixels with the same color in each group of pixels are connected to the same scan wires.” However, Fig. 2 describes the sub-pixels with the same color in each group of pixels are connected to at least two scan wires. Therefore, it is not enable one skill in the art to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10, 12-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al (US 2010/0156947 A1) in view of Lee et al (US 2010/0156771 A1).
As claim 1: Moon discloses a pixel driving circuit (Fig. 6, a pixel driving circuit; Abstract, ¶0060), comprising: 
M domains area; Abstract, ¶0060-0071); 
at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires (Figs. 1-8, “at least 3M scan wires G_1-G_6”, wherein each row of the sub-pixels is correspondingly connected to M scan wires G_1, G_2; Abstract, ¶0060-0071); 
at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire (Fig. 6,  at least two data wires D_1, D_2, wherein each column of the sub-pixels is correspondingly connected to two data wires D_1, D_2, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire D_2; Abstract, ¶0060-0071); and 
a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in 
wherein M ≥ 2, 1 ≤ i ≤ M, and M and i are integers (Figs. 6, 8 show M ≥ 2, 1 ≤ i ≤ M, and M and i are integers).  
Moon does not expressly disclose the sub-pixels with the same color in each group of pixels are connected to the same scan wires. However, Lee teaches a pixel circuit comprises a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area (Figs. 1, 4, a pixel circuit comprises a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein “at least three consecutive sub-pixels RGB” located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area; Abstract, ¶0071-0076); at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires and the sub-pixels with the same color in each group of pixels are connected to the same scan wires (Fig. 4A, at least 3M scan wires 11, 12, wherein each row of the sub-pixels is correspondingly connected to M scan wires 11, 12 and the sub-pixels with the same color in each group 
As claim 6: Moon discloses a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area are connected to different data wires (Fig. 8 shows “a first domain area R(-) and “an M-th domain area R(+)” in the same sub-pixel are connected to different scan wires G_1, G_2, and the first domain area and the M-th domain area are connected to different data wires D1, D2).  
As to claim 7: Moon discloses the driving circuit comprises: a controller generating a control signal; a gate driver connected between the controller and the scan wire and generating the scan signal according to the control signal; and a source driver connected between the controller and the data wire and generating the data driving signal (Fig. 6, “a controller 20” generating a control signal; “a gate driver 16, 18” connected between the controller and the scan wire and generating the scan signal according to the control signal; and “a source driver 14” connected between the controller and the data wire and generating the data driving signal; Abstract, ¶0060-0071).  
As to claim 8: Moon discloses the sub-pixel is any one of a blue sub-pixel, a green sub-pixel, and a red sub-pixel (Fig. 6 shows the sub-pixel is any one of a blue sub-pixel, a green sub-pixel, and a red sub-pixel).  
As to claim 9: Moon discloses all the sub-pixels in the same row are provided with the same color (Fig. 6 shows all the sub-pixels in the same row are provided with the same color).  
As to claim 10: Moon discloses any two of the sub-pixels in the same pixel have different colors (Fig. 6 shows any two of the sub-pixels in the same pixel have different colors).  
As to claim 12: Moon discloses there are M scan wires provided between any two rows of sub-pixels, and there is one data wire provided between any two columns of sub-pixels (Fig. 1 shows there are M scan wires G_2, G_3 provided between any two rows of sub-pixels, and there is one data wire D2 provided between any two columns of sub-pixels).  
As to claim 13: Moon discloses any two of the sub-pixels have the same number of domain areas (Fig. 6 shows any two of the sub-pixels have the same number of domain areas).
As to claim 14: Moon discloses each of the sub-pixels comprises: two domain areas and two switching tubes; wherein there is one data wire provided between any two adjacent sub-pixels in the row direction; there are two scan wires provided between any two adjacent sub-pixels in a column direction (Fig. 8 shows each of the sub-pixels comprises: two domain areas R(-), R(+) and two switching tubes; wherein there is one data wire D2 provided between any two adjacent sub-pixels in the row direction; there 
As to claim 15: Moon discloses first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to another scan wire through the switching tubes (Fig. 8 shows the first domain areas R(-) of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire G_1 through the switching tubes, and second domain areas R(+) of the sub-pixels in the same row of sub-pixels are commonly connected to another scan wire G_4n-3 through the switching tubes).  
As claim 16: Moon discloses each group of pixels comprises two pixel groups arranged in an array in the column direction, each of the pixel groups comprises a first pixel group, a second pixel group, and a third pixel group, and each of the first pixel group, the second pixel group, and the third pixel group comprises one row of sub-pixels, and each row of the sub-pixels is correspondingly connected to two scan wires (Fig. 6 shows each group of pixels comprises two pixel groups arranged in an array in the column direction, each of the pixel groups comprises a first pixel group, a second pixel group, and a third pixel group, and each of the first pixel group, the second pixel group, and the third pixel group comprises one row of sub-pixels, and each row of the sub-pixels is correspondingly connected to two scan wires); 
in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire; in the same j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire; in the same group of pixels, j-th domain areas of the sub-pixels in the third pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the third pixel group of the next pixel group are connected to the same scan wire; wherein 1 ≤ j ≤ 2 and j is an integer (Fig. 6 shows in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire; in the same group of pixels, j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire; in the same group of pixels, j-th domain areas of the sub-pixels in the third pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the third pixel group of the next pixel group are connected to the same scan wire; wherein 1 ≤ j ≤ 2 and j is an integer).  
As to claim 18: Moon discloses the M is an even number (Fig. 6 shows the M is an even number 2).  

Claim(s) 2-4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al (US 2010/0156947 A1) in view of Lee et al (US 2010/0156771 A1), hereinafter Moons as applied to claims 1, 14 above, and further in view of HUANG et al (CN 109272958 A, English Translation: US 2020/0152150 A1).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Moon and Lee discloses the polarities of the two adjacent domain areas are located in different sub-pixels in the row direction are the same (Moon: Fig. 6, two adjacent domain areas are located in different sub-pixels; Lee: Fig. 6B shows the polarities of the two adjacent domain areas are located in different sub-pixels in the row direction are the same; ¶0098-0099). Moons does not expressly disclose the polarities of any two adjacent domain areas in the row direction are the same. However, Huang teaches a pixel driving comprises a plurality of sub-pixels, wherein each of the plurality of sub-pixels comprises two domain areas, wherein the polarities of any two adjacent domain areas in the row direction are the same (Figs. 1, 4, a pixel driving comprises a plurality of sub-pixels, wherein each of the plurality of sub-pixels comprises two domain areas, wherein the polarities of any two adjacent domain areas are located in different sub-pixels inn the row direction are the same; Abstract, ¶0051-0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moons to set the polarities of any two adjacent domain areas in the row direction are the same as taught by Huang. The motivation would have been in order to improve the image quality of the display device (Huang: ¶0005).
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior art Lee further discloses claim limitation of the any two adjacent domain areas located in different sub-pixels in the row direction are connected to the same scan wire (Fig. 4A shows the any two adjacent domain areas located in different sub-pixels in the row direction are connected to the same scan wire).
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts Moon and Nagashima further disclose claim limitation of each of the sub-pixels further comprises M switching tubes, each of the switching tubes is connected to corresponding one domain area, and the domain areas are connected to the data wires and the scan wires through the switching tubes (Moon: Fig. 6 shows each of the sub-pixels further comprises M switching tubes, each of the switching tubes is connected to corresponding one domain area, and the domain areas are connected to the data wires D_1, D_2 and the scan wires G_1, G_2 through the switching tubes); 
wherein any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same data wire (Moon: Fig. 6 shows any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same data wire D_2); 
24the any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same scan wire (Lee: Fig. 4A shows the any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same scan wire 12). In addition, the same motivation is used as the rejection of claim 4.
As to claim 5: Moon discloses the switching tubes are field-effect transistors or triodes; 
wherein a first conduction terminal of the switching tube is connected to the data wire, a control terminal of the switching tube is connected to the scan wire, and a second conduction terminal of the switching tube is connected to the domain area (Fig. 6 shows the switching tubes are field-effect transistors, wherein a first conduction terminal of the switching tube is connected to the data wire, a control terminal of the 
As to claim 17: Claim 17 is a dependent claim of claim 14. The prior arts Moon and Lee discloses two adjacent domain areas located in different sub-pixels in the row direction are provided with the same power polarity (Moon: Fig. 6, two adjacent domain areas are located in different sub-pixels; Lee: Fig. 6B shows the two adjacent domain areas located in different sub-pixels in the row direction are provided with the same power polarity; ¶0098-0099). 
Moons does not expressly disclose any two adjacent domain areas in the row direction are provided with the same power polarity. However, Huang teaches a pixel driving comprises a plurality of sub-pixels, wherein each of the plurality of sub-pixels comprises two domain areas, wherein the polarities of any two adjacent domain areas in the row direction are the same (Figs. 1, 4, a pixel driving comprises a plurality of sub-pixels, wherein any two adjacent domain areas located in different sub-pixels in the row direction are provided with the same power polarity; Abstract, ¶0051-0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moons to set the polarities of any two adjacent domain areas in the row direction are the same as taught by Huang. The motivation would have been in order to improve the image quality of the display device (Huang: ¶0005).
 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al (US 2010/0156947 A1) in view of Lee et al (US 2010/0156771 A1),  as applied to claim 1 above, and further in view of Liao et al (US 2011/0115998 A1).
As claim 11: Moons does not expressly disclose any two adjacent data wires are provided with different power polarities. Liao teaches a pixel driving circuit comprises a plurality of scan lines; a plurality of data lines; and a plurality of sub-pixels arranged in different rows, wherein each of the sub-pixels comprises M domains area and any two adjacent data wires are provided with different power polarities (Figs. 1, 11, a pixel driving circuit comprises a plurality of scan lines; a plurality of data lines; and a plurality of sub-pixels arranged in different rows, wherein each of the sub-pixels comprises M domains area and any two adjacent data wires D1, D2 are provided with different power polarities; Abstract, ¶0005-0007, 080081-0086). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moons to have the data driver provides a different power polarities to any two adjacent data wires, such that any two adjacent data wires are provided with different power polarities as taught by Liao. The motivation would have been in order to use a pre-charge procedure in a LCD display with column inversion where the data line polarity of each column is the same within a frame (Liao: ¶0081).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al (US 2010/0156947 A1) in view of Lee et al (US 2010/0156771 A1), and HUANG et al (CN 109272958 A, English Translation: US 2020/0152150 A1).
 As to claim 19: Claim 19 is a combination claim of claims 1-3. The prior arts Moon and Lee further disclose a pixel driving circuit (Moon: Fig. 6, “a pixel circuit”; 
a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area (Moon: Fig. 6, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area; Abstract, ¶0060-0071; Lee: Fig. 4A, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and the sub-pixel comprises M domains area; Abstract, ¶0071-0076; Huang: Figs. 1, 4, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area); 
at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires, and the sub-pixels with the same color in each group of pixels are connected to the same scan wires (Moon: Fig. 6; at least 3M scan wires G_1-G_6, wherein each row of the sub-pixels is correspondingly connected to M scan wires; Abstract, ¶0060-0071; Lee: Fig. 4A, at least 3M scan wires 11-12, wherein each row of the sub-pixels is correspondingly connected to M scan wires, and the sub-pixels with the same color in each group of pixels are connected to the same scan wires 11 or 12; 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires);
at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire (Moon: Fig. 6, at least two data wires D1, D2, wherein each column of the sub-pixels is correspondingly connected to two data wires, any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire D2; Abstract, ¶0060-0071; Huang: Fig. 4 shows at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire); and 
a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different (Moon: Fig. 6, 8, a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to 
wherein polarities of the any two adjacent domain areas located in different sub-pixels in the row direction are the same (Huang: Fig. 4 shows polarities of the any two adjacent domain areas located in different sub-pixels in the row direction are the same; ¶0051-0054); 
wherein the any two adjacent domain areas located in different sub-pixels in the row direction are connected to the same scan wire (Lee: Fig. 4A shows the any two adjacent domain areas located in different sub-pixels in the row direction are connected to the same scan wire 12);
M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires (Moon: Figs. 6, 8, “a first domain area R(-)” and “an M-th domain area R(+) in the same sub-pixel are connected to different scan wires G_1, G_2, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires D_1, D_2; Abstract, ¶0060-0071, 0074-0078; Lee: Figs. 1, 4B, “a first domain area R” and “an M-th domain area G” in the same sub-pixel are connected to different scan wires 11, 12, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires 21, 23; Abstract, ¶0060-0071, 0074-0083; Huang: Fig. 4 shows a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires G1, G2, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires D1, D2); 
wherein M ≥ 2, 1 ≤ i ≤ M, and M and i are integers (Moon: Fig. 6 shows M ≥ 2 and M is an integer 2; Huang: Fig. 4 shows M ≥ 2 and M is an integer 2). In addition, the same motivation is used as the rejection of claim 19. 
As to claim 20: Claim 20 is another version claim of claim 19. The prior arts, Moon, Lee, and Huang disclose a display device (Moon: Fig. 1, “a display device”; Abstract; Lee: Fig. 1, “a display device”; Abstract; Huang: Fig. 1, “a display device”; Abstract), comprising 
a pixel driving circuit and a display panel, wherein the pixel driving circuit is electrically connected to the display panel, and a frame display state of the display panel is changed by the pixel driving circuit (Moon: Fig. 1, “a pixel driving circuit 14, 16, 
a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area (Moon: Fig. 6, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area; Abstract, ¶0060-0071; Lee: Fig. 4A, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and the sub-pixel comprises M domains area; Abstract, ¶0071-0076; Huang: Figs. 1, 4, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domains area) ; 
3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires, and the sub-pixels with the same color in each group of pixels are connected to the same scan wires (Moon: Fig. 6; at least 3M scan wires G_1-G_6, wherein each row of the sub-pixels is correspondingly connected to M scan wires; Abstract, ¶0060-0071; Lee: Fig. 4A, at least 3M scan wires 11-12, wherein each row of the sub-pixels is correspondingly connected to M scan wires, and the sub-pixels with the same color in each group of pixels are connected to the same scan wires 11 or 12; Abstract, ¶0016-0022, 0071-0076, wherein the common scan wires 11 or 12 are connected to the same color of each group of pixels; Huang: Fig. 4 shows at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires);
at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire (Moon: Fig. 6, at least two data wires D1, D2, wherein each column of the sub-pixels is correspondingly connected to two data wires, any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire D2; Abstract, ¶0060-0071; Huang: Fig. 4 shows at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire); and 
a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially 
M ≥ 2 and M is an integers (Moon: Fig. 6 shows M ≥ 2 and M is an integer 2; Huang: Fig. 4 shows M ≥ 2 and M is an integer 2). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments filed on November 10, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693